Citation Nr: 0618831	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  04-39 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to December 
1946.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The veteran died in January 2003 from a central brain 
herniation, due to increased cranial pressure, due to intra-
cerebral hemorrhage, due arterial hypertension; none of these 
disorders was present in service or until many years 
thereafter, and none of the disorders was etiologically 
related to service or service-connected disability.

2.  At the time of the veteran's death, service connection 
was in effect for tuberculosis, evaluated as 80 percent 
disabling.  

3.  The tuberculosis played no material causal role in the 
veteran's death..


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for the cause of 
the veteran's death.  The Board will initially discuss 
certain preliminary matters, and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letters 
mailed in April 2003 and May 2003, prior to its initial 
adjudication of the claim.  Although these letters did not 
specifically inform the appellant that she should submit any 
pertinent evidence in her possession, it did inform her of 
the evidence that would be pertinent and that she should 
submit such evidence or provide the originating agency with 
the information and any authorization necessary for the 
originating agency to obtain the evidence on her behalf.  
Therefore, the Board believes that she was on notice of the 
fact that she should submit any pertinent evidence in her 
possession.  Although the appellant has not been provided 
notice of the type of evidence necessary to establish an 
effective date for service connection for the cause of the 
veteran's death, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that service 
connection is not warranted for the cause of the veteran's 
death.  Consequently, no effective date will be assigned, so 
the failure to provide notice with respect to that element of 
the claim was no more than harmless error.

The record also reflects that the veteran's service medical 
records and all available post-service records identified by 
the appellant have been obtained.  In addition, an 
appropriate VA medical opinion has been obtained.  The 
appellant has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  In sum, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the pertinent implementing 
regulation.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2004); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2005).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The death certificate indicates that the immediate cause of 
the veteran's death was central brain herniation, which was 
due to or a consequence of increased cranial pressure, which 
was due to or a consequence intra-cerebral hemorrhage, which 
was due to or a consequence of arterial hypertension.  
Cardiac arrythmia was identified as a contributory cause of 
death.  There is no medical evidence suggesting that any of 
the disorders was present in service or until many years 
thereafter, or suggesting that any of the disorders were 
etiologically related to service or a service-connected 
disability.

The appellant contends that service connection is warranted 
for the cause of the veteran's death because his service-
connected tuberculosis and the thoracoplasty surgery he 
underwent to treat the disorder were contributory causes of 
death.

The veteran was diagnosed with and treated for tuberculosis 
following his discharge from active military service in 1946.  
The veteran's private physician, N. Juele, states, "It is 
medically probable [that the veteran's] health and life was 
compromised by tuberculosis contracted in the military as 
well as the resulting thoractomy.  It may have had [an] 
impact on his increased susceptibility to the ultimate cause 
of his death."  

Dr. Juele is basically concluding that it is probable that 
the veteran's life and health were compromised by his 
service-connected tuberculosis and the resulting thoractomy.  
However, this conclusion has no bearing on the issue at hand.  
The relevant question that the Board must answer is whether 
the veteran's tuberculosis played a material causal role in 
his death.  Dr. Juele has not answered this question.  His 
merely states that the veteran's tuberculosis "may have had 
an impact" on his ultimate cause of death.  This is an 
inconclusive statement.  Medical evidence which merely 
indicates that the particular disorder "may or may not" exist 
or "may or may not" be related, is too speculative in nature 
to establish the presence of said disorder or the 
relationship thereto.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

Furthermore, Dr. Juele does not explain the basis for the 
conclusions he draws.  He does not refer to any medical 
records, examination reports, consultation records or private 
examinations of the veteran which would have led him to the 
conclusion that the veteran's service-connected tuberculosis 
and the surgery performed to treat it, may have compromised 
the veteran's health and ultimately helped lead to his death.  
Accordingly, this medical opinion is of little probative 
value.  

By contrast, the VA medical examiner's opinion is very 
conclusive.  In the August 2003 examination report, he states 
"...it is most unlikely that the veteran's tuberculosis 
contributed in any fashion to the veteran's death....he died 
from hypertension of no relationship to the tuberculosis [or] 
of the surgery for tuberculosis...."  The VA examiner bases 
his opinion on a thorough review of the veteran's entire 
claims file as well as copious notes from his physician and a 
review of the veteran's death certificate.  The Board finds 
the VA opinion to be more probative than Dr. Juele's opinion 
and adopts the conclusion of the VA medical examiner.  

The appellant also claims that following the thoracoplasty 
surgery, the veteran suffered from poor body alignment which 
caused him to fall frequently.  In particular, the appellant 
claims that the veteran fell approximately five days before 
his death and she suggests that there is a possibility that 
the veteran sustained a head injury during his fall which 
possibly could have caused the hemorrhaging he suffered from 
at the time of his death.  Although the appellant is 
competent to report on any symptomatology associated with the 
veteran's disabilities that she witnessed, as a layperson she 
is not qualified to render a medical diagnosis or opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  As discussed above, the 
certificate of death indicates that the intra-cerebral 
hemorrhage was due to or a consequence of arterial 
hypertension.  The appellant has not provided any evidence to 
support her contention that the intra-cerebral hemorrhage was 
due to head trauma.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


